Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, 13-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 7, 8, 13-21, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20120315691) in view of LI et al. (US 20130286960).

Regarding claim 1, ZHANG teaches a user equipment (UE) for wireless communication (UE), comprising: 
a memory (fig. 2, UE); and 
one or more processors coupled to the memory (fig. 2, UE), the one or more processors configured to: 
a first indication of one or more first parameters indicating one or more first beams for simultaneous unicast and multicast monitoring, one or more second beams for unicast-only monitoring, and one or more third beams for multicast-only monitoring (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 84, unicast TTL and FTL and multicast TTL and FTL); 
a second indication of one or more second parameters indicating at least one of the one or more first beams being configured for one or more simultaneous unicast and multicast monitoring resources, the one or more second beams being configured for one or more unicast-only monitoring resources, or the one or more third beams being configured for one or more multicast-only monitoring resources (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 82, 84, unicast TTL and FTL and multicast TTL and FTL; performing tracking one of unicast or multicast or unicast and multicast); and 
receive, based at least in part on the one or more first parameters and the one or more second parameters, and using at least one of the one or more first beams, the one or more second beams, or the one or more third beams, at least one of unicast traffic or multicast traffic (par. 62, multicast and unicast TTL and FTL; par. 64, 66, unicast TTL and FTL and multicast TTL and FTL).
However, ZHANG does not teach transmit a first indication of one or more first parameters indicating one or more first beams, one or more second beams, and one or more third beams; receive a second indication of one or more second parameters indicating at least one of the one or more first beams, the one or more second beams being configured, or the one or more third beams.
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches transmit a first indication of one or more first parameters indicating one or more first beams for simultaneous unicast and multicast monitoring, one or more second beams for unicast-only monitoring, and one or more third beams for multicast-only monitoring (fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency); receive a second indication of one or more second parameters indicating at least one of the one or more first beams being configured for one or more simultaneous unicast and multicast monitoring resources, the one or more second beams being configured for one or more unicast-only monitoring resources, or the one or more third beams being configured for one or more multicast-only monitoring resources (par. 135, 163, 166, bits indicate multicast or unicast transmission in the beams; fig. 21, par. 177, wherein the beams on the same time and frequency, which one beam is for unicast and anther beam is for multicast as in par. 166).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to control the beams for unicast and multicast.
The motivation would have been to increasing system capacity relative to the cost (LI par. 3).

Regarding claim 2, ZHANG teaches the UE of claim 1, wherein the one or more processors are configured to when receiving at least one of the unicast traffic or the multicast traffic: 
receive, using the one or more beams, the unicast traffic in the one or more unicast- only monitoring resources (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 82, 84, unicast TTL and FTL and multicast TTL and FTL; performing tracking one of unicast or multicast or unicast and multicast).

Regarding claim 3, ZHANG teach the UE of claim 1, wherein the one or more processors are configured to when receiving at least one of the unicast traffic or the multicast traffic:
receive, using the one or more third beams, the multicast traffic in the one or more multicast-only monitoring resources (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 82, 84, unicast TTL and FTL and multicast TTL and FTL; performing tracking one of unicast or multicast or unicast and multicast).

Regarding claim 4, ZHANG et al. (US 20120314591) teaches a base station (BS) for wireless communication, comprising: 
a memory (fig. 1); and one or more processors coupled to the memory (fig. 1), the one or more processors configured to: 
transmit a first indication that one or more first time-domain resources, of a plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic, are configured for unicast-only traffic (par. 68, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS); par. 69, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)); and 
transmit a second indication that one or more second time-domain resources, of the plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic, are configured for multicast-only traffic (par. 68, 69, In the second TTL and the second FTL, the UE retrieves multicast/broadcast time domain samples based on a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)); and 
transmit, based on at least one of the first indication or the second indication, the unicast traffic in the first time-domain resources or the multicast traffic in the second time-domain resource (par. 42, 60, 68).
However, ZHANG does not teach a first indication that a first subset of time-domain resources; a second indication that a second subset of time-domain resources; transmit in the first subset of time-domain resources or in the second subset of time-domain resource.
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches transmit a first indication that a first subset of time-domain resources, of a plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic (par. 166, 176, 177, 178, informing the beam resources that is subset of subframe that for transmitting multicast or unicast); transmit a second indication that a second subset of time-domain resources, of a plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic (par. 166, 176, 177, 178, informing the beam resources that is subset of subframe that for transmitting multicast or unicast); transmit, based on at least one of the first indication or the second indication, the unicast traffic in the first subset of time-domain resources or the multicast traffic in the second subset of time-domain resource (par. 163, 166, transmitting unicast or multicast in the beam resources that is subset of subframe). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 7, ZHANG et al. (US 20120314591) teaches the network entity of claim 4, wherein the first time-domain resources comprise at least one of one or more first slots or one or more first symbols (par. 42, 60, 68, 69, two time slots, each time slot including a resource block…7 consecutive OFDM symbols in the time domain), and wherein the second time-domain resources comprise at least one of one or more second slots or one or more second symbols (par. 42, 60, 68, 69, two time slots, each time slot including a resource block…7 consecutive OFDM symbols in the time domain).

Regarding claim 8, ZHANG et al. (US 20120315691) teaches a user equipment (UE) for wireless communication (UE), comprising: a memory (fig. 2, UE); and one or more processors coupled to the memory (fig. 2, UE), the one or more processors configured to: 
receive a first indication that one or more time-domain resources, of a plurality of time-domain resources, that are permitted to be flexibly configured for unicast traffic or multicast traffic, are configured for unicast-only traffic or for multicast-only traffic (par. 68, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS); par. 69, The UE determines an initial unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0 based on received primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)); 
receive a second indication that one or more second time-domain resources, of the plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic, are configured for multicast-only traffic (par. 68, 69, In the second TTL and the second FTL, the UE retrieves multicast/broadcast time domain samples based on a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)); and 
receive, based on at least one of the first indication or the second indication, the unicast traffic in the first time-domain resources or the multicast traffic in the second time-domain resource (par. 42, 60, 68).
However, ZHANG does not teach a first indication that a first subset of time-domain resources; a second indication that a second subset of time-domain resources; receive in the first subset of time-domain resources or in the second subset of time-domain resource.
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches receive a first indication that a first subset of time-domain resources, of a plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic (par. 166, 176, 177, 178, informing the beam resources that is subset of subframe that for transmitting multicast or unicast);receive a second indication that a second subset of time-domain resources, of a plurality of time-domain resources that are permitted to be flexibly configured for unicast traffic or multicast traffic (par. 166, 176, 177, 178, informing the beam resources that is subset of subframe that for transmitting multicast or unicast); receive, based on at least one of the first indication or the second indication, the unicast traffic in the first subset of time-domain resources or the multicast traffic in the second subset of time-domain resource (par. 163, 166, transmitting unicast or multicast in the beam resources that is subset of subframe). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 13, ZHANG et al. (US 20120315691) teaches the UE of claim 8, wherein the one or more processors, to receive the unicast traffic in the one or more time-domain resources (par. 42, 60, 68, unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0), are configured to receive the unicast traffic using one or more unicast beams and using a unicast fast Fourier transform (FFT) timing window (par. 37, 39, 52, 53, 65, 85, transmitting or receiving using beamforming and FFT window for unicast).
However, ZHANG does not teach the first subset of time-domain resources; 
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches the first subset of time-domain resources (par. 166, 176, 177, 178); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 14, ZHANG et al. (US 20120315691) teaches the UE of claim 8, wherein the one or more processors, to receive the multicast traffic in the one or more other time-domain resources (par. 42, 60, 69, a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)), are configured to receive the multicast traffic using one or more multicast beams and using a multicast fast Fourier transform (FFT) timing window (par. 37, 39, 52, 53, 65, 85, transmitting or receiving using beamforming and FFT window for multicast/broadcast).
However, ZHANG does not teach the second subset of time-domain resources; 
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches the second subset of time-domain resources (par. 166, 176, 177, 178); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 15, ZHANG et al. (US 20120315691) teaches the UE of claim 8, wherein the one or more time-domain resources comprise at least one of one or more first slots or one or more first symbols (par. 42, 60, 68, unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0).
However, ZHANG does not teach the first subset of time-domain resources; 
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches the first subset of time-domain resources (par. 166, 176, 177, 178); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 16, ZHANG et al. (US 20120315691) teaches the UE of claim 15, wherein the one or more other time-domain resources comprise at least one of one or more second slots or one or more second symbols (par. 42, 60, 69, a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)).
However, ZHANG does not teach the second subset of time-domain resources; 
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches the second subset of time-domain resources (par. 166, 176, 177, 178); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 17, ZHANG teaches a user equipment (UE) for wireless communication (UE), comprising: a memory (fig. 2, UE); and one or more processors coupled to the memory (fig. 2, UE), the one or more processors configured to: 
a first indication of a capability of the UE to support simultaneous unicast and multicast monitoring (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 84, unicast TTL and FTL and multicast TTL and FTL); and 
at least one of a second indication of a quantity of frequency carriers that the UE is capable of supporting while simultaneously monitoring for unicast traffic and multicast traffic or a third indication of a capability of the UE to support dual connectivity while simultaneously monitoring for the unicast traffic and multicast traffic (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 82, 84, unicast TTL and FTL and multicast TTL and FTL; performing tracking one of unicast or multicast or unicast and multicast); and 
receive, based at least in part on the first indication and at least one of the second indication or the third indication, at least one of the unicast traffic or the multicast traffic (par. 62, 83, multicast and unicast TTL and FTL; par. 64, 66, 82, 84, unicast TTL and FTL and multicast TTL and FTL; performing tracking one of unicast or multicast or unicast and multicast).
However, ZHANG does not teach transmit a first indication; transmit at least one of a second indication or a third indication.
But, LI et al. (US 20130286960) teaches transmit a first indication of a capability of the UE to support simultaneous unicast and multicast monitoring (fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency); transmit at least one of a second indication of a quantity of frequency carriers that the UE is capable of supporting while simultaneously monitoring for unicast traffic and multicast traffic (fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency; par. 154, 156, control beams can be multiplex in the time domain or frequency domain, or in spatial domain) or a third indication of a capability of the UE to support dual connectivity while simultaneously monitoring for the unicast traffic and multicast traffic (fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency and the connectivity to BS1 and BS2 or dual connectivity).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to control the beams for unicast and multicast.
The motivation would have been to increasing system capacity relative to the cost (LI par. 3).

Regarding claim 18, ZHANG does not explicitly teach the UE of claim 17, wherein the one or more processors are further configured to: receive a first downlink control information (DCI) communication from a unicast transmission reception point (TRP), the first DCI communication configuring one or more first time-domain resources for unicast traffic reception; and receive a second DCI communication from a multicast TRP, the second DCI communication configuring one or more second time-domain resources for multicast traffic reception.
But, LI in a similar or same field of endeavor teaches receive a first downlink control information (DCI) communication from a unicast transmission reception point (TRP), the first DCI communication configuring one or more first time-domain resources for unicast traffic reception (par. 156, 183, 184, DCI); and receive a second DCI communication from a multicast TRP, the second DCI communication configuring one or more second time-domain resources for multicast traffic reception (par. 135, 156, 183, 184, UE 116 may not be able to do joint decoding even if the same information is sent from the two base stations).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to control the beams for unicast and multicast.
The motivation would have been to increasing system capacity relative to the cost (LI par. 3).


Regarding claim 19, ZHANG does not explicitly teach the UE of claim 18, wherein the one or more first time-domain resources and the one or more second time-domain resources do not overlap in a frequency domain.
But, LI teaches in a similar or same field of endeavor teaches wherein the one or more first time-domain resources and the one or more second time-domain resources do not overlap in a frequency domain (fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to control the beams for unicast and multicast.
The motivation would have been to increasing system capacity relative to the cost (LI par. 3).


Regarding claim 20, ZHANG does not explicitly teach the UE of claim 18, wherein the one or more first time-domain resources and the one or more second time-domain resources at least partially overlap in a frequency domain and a time domain.
But, LI teaches in a similar or same field of endeavor teaches wherein the one or more first time-domain resources and the one or more second time-domain resources at least partially overlap in a frequency domain and a time domain (fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to control the beams for unicast and multicast.
The motivation would have been to increasing system capacity relative to the cost (LI par. 3).

Regarding claim 21, ZHANG does not explicitly teach the UE of claim 20, wherein the one or more processors are further configured to receive a unicast demodulation reference signal (DMRS) in the one or more first time- domain resources.
But, LI teaches in a similar or same field of endeavor teaches wherein the one or more processors are further configured to receive a unicast demodulation reference signal (DMRS) in the one or more first time- domain resources (par. 109, RS detection; fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency; par. 154, 156, control beams can be multiplex in the time domain or frequency domain, or in spatial domain).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to control the beams for unicast and multicast.
The motivation would have been to increasing system capacity relative to the cost (LI par. 3).

Regarding claim 25, ZHANG teaches the network entity of claim 4, wherein the one or more processors, to transmit the unicast traffic in the first time-domain resources (par. 42, 60, 68, unicast DL timing T.sub.0 and an initial unicast sampling frequency F.sub.0), are configured to transmit the unicast traffic using one or more unicast beams and using a unicast fast Fourier transform (FFT) timing window (par. 37, 39, 52, 53, 65, 85, transmitting or receiving using beamforming and FFT window for unicast).
However, ZHANG does not teach the first subset of time-domain resources; 
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches the first subset of time-domain resources (par. 166, 176, 177, 178); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 26, ZHANG teaches the network entity of claim 4, wherein the one or more processors, to transmit the multicast traffic in the second time-domain resources (par. 42, 60, 69, a multicast/broadcast DL timing T.sub.0 and a multicast/broadcast sampling frequency F.sub.0 and decodes the retrieved samples (802)), are configured to transmit the multicast traffic using one or more multicast beams and using a multicast FFT timing window (par. 37, 39, 52, 53, 65, 85, transmitting or receiving using beamforming and FFT window for multicast/broadcast).
However, ZHANG does not teach the second subset of time-domain resources; 
But, LI et al. (US 20130286960) in a similar or same field of endeavor teaches the second subset of time-domain resources (par. 166, 176, 177, 178); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of ZHANG to provide the resource for beam to unicast or multicast traffic.
The motivation would have been to provide control channel beam management in millimeter wave communications in relative cost with capacity.

Regarding claim 27, ZHANG teaches the UE of claim 1, wherein the one or more processors are configured to when receiving at least one of the unicast traffic or the multicast traffic: receive, using the one or more first beams, the unicast traffic and the multicast traffic in the one or more simultaneous unicast and multicast monitoring resources (par. 62, When the UE uses the same TTL and FTL for both unicast and multicast/broadcast signals).

Regarding claim 28, ZHANG teaches the UE of claim 1, wherein the one or more second parameters indicate at least one of a first quantity of frequency carriers that are aggregated for unicast-only monitoring (par. 64, 66, unicast FTL), a second quantity of frequency carriers that are aggregated for multicast-only monitoring (par. 64, 66, multicast FTL), or a third quantity of frequency carriers that are aggregated for simultaneous unicast and multicast monitoring (par. 62, multicast and unicast FTL).


Claim(s) 5, 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20120315691) and LI et al. (US 20130286960) as applied to claim 4, 8, 21 above, and further in view of PARK et al. (US 20180234807).

Regarding claim 5, ZHANG does not teach the BS of claim 4, wherein the one or more processors, when transmitting the first indication and the second indication, are configured to transmit the first indication and the second indication in downlink control information included in a physical downlink control channel communication.
But, PARK in a similar or same field of endeavor teaches when transmitting the first indication and the second indication, are configured to transmit the first indication (par. 67, 136, 250, using PDCCH to allocate a PDSCH resource carrying unicast data) and the second indication in downlink control information included in a physical downlink control channel communication (par. 67, 136, 250, 275, DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group for unicast and multicast).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of ZHANG and LI to use DCI to indicate resource allocation.
The motivation would have been to provide compatibility with LTE and network control of resource allocation.

Regarding claim 9, ZHANG does not teach the UE of claim 8, wherein the one or more processors, 
when receiving the indication, are to receive the indication in downlink control information included in a physical downlink control channel communication.
But, PARK in a similar or same field of endeavor teaches when receiving the indication, are to receive the indication in downlink control information included in a physical downlink control channel communication (par. 67, 136, 250, 275, DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group for unicast and multicast).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of ZHANG and LI to use DCI to indicate resource allocation.
The motivation would have been to provide compatibility with LTE and network control of resource allocation.

Regarding claim 22, LI teaches the UE of claim 21, wherein the one or more processors are further configured to receive a multicast DMRS in the one or more second time-domain resources (par. 109, RS detection; fig. 29, par. 135, 166, 244, 259, UE beams capability to determine the transmission schemes, which includes unicast and multicast in the same time and frequency or different time and frequency; par. 154, 156, control beams can be multiplex in the time domain or frequency domain, or in spatial domain),
However, ZHANG does not teach the unicast DMRS and the multicast DMRS being in different code division multiplexing group.
But, PARK et al. (US 20180234807) in a similar or same field of endeavor teaches the unicast DMRS and the multicast DMRS being in different code division multiplexing groups (par. 45, 52, 103, CDMA).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of ZHANG and LI to implement CDMA.
The motivation would have been to adapt to different protocol.

Claim 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20120315691) and LI et al. (US 20130286960) and PARK et al. (US 20180234807) as applied to claim 22 above, and further in view of LEE et al. (US 20210211228).

Regarding claim 23, ZHANG teaches the UE of claim 22, wherein the one or more processors, to receive the unicast traffic (par. 62, 83, unicast).
However, ZHANG does not teach are further configured to receive, in the one or more first time-domain resources, unicast traffic that is rate- matched based at least in part on the multicast DMRS.
But, LEE in a similar or same field of endeavor teaches wherein the one or more processors, to receive the unicast traffic, are further configured to receive, in the one or more first time-domain resources, unicast traffic that is rate- matched based at least in part on the multicast DMRS  (LEE et al. (US 20210211228) par. 18, 38, the unicast signal may be mapped through a rate matching method, based on the set information and information related to resources to which a DMRS of the multicast signal can be mapped).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of ZHANG, LI, and PARK to use rate matching.
The motivation would have been to exact set of bits to be transmitted within a given transmission time interval, depending on the existing channel conditions.

Regarding claim 24, ZHANG teaches the UE of claim 23, wherein the one or more processors, to receive the multicast traffic (par. 62, 83, multicast). 
However, ZHANG does not teach are further configured to receive, in the one or more second time-domain resources, multicast traffic that is rate- matched based at least in part on the unicast DMRS.
But, LEE in a similar or same field of endeavor teaches wherein the one or more processors are further configured to receive, in the one or more first time-domain resources, unicast traffic that is rate- matched based at least in part on the multicast DMRS (LEE et al. (US 20210211228) par. 18, 33, 38, set information including information on locations of at least one resource to which a demodulation reference signal (DMRS) of the unicast signal can be mapped to a terminal; mapping the multicast signal and the unicast signal to resources, based on the set information;).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of ZHANG, LI, and PARK to use rate matching.
The motivation would have been to exact set of bits to be transmitted within a given transmission time interval, depending on the existing channel conditions.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/05/2022